Exhibit99.5 GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER ON SUBSTITUTE FORMW-9 Guidelines for Determining the Proper Identification Number to Give the Payer— Social Security numbers have nine digits separated by two hyphens:i.e., 000-00-0000. Employer identification numbers have nine digits separated by only one hyphen:i.e., 00-0000000. The table below will help determine the number to give the payer. Give the name and SOCIAL SECURITY For this type of account number of: 1. An individual’s account The individual 2. Two or more individuals (joint account) The actual owner of the account or, if combined funds, the first individual on the account 1 3. Custodian account of a minor (Uniform Gifts to Minors Act) The minor2 4. a.The usual revocable savings trust (grantor is also trustee) The grantor-trustee1 b.So-called trust account that is not a legal or valid trust under state law The actual owner1 5. Sole proprietorship or disregarded entity owned by an individual The owner3 6. Grantor trust filing under Optional Form 1099 Filing Method 1 (see Regulation section 1.671-4(b)(2)(i)(A)) The grantor* Give the name and EMPLOYER IDENTIFICATION For this type of account number of: 7. Disregarded entity not owned by an individual The owner 8. A valid trust, estate, or pension trust Legal entity4 9. Corporation or LLC electing corporate status on Form 8832 or Form 2553 The corporation Association, club, religious, charitable, educational, or other tax- exempt organization The organization Partnership or multi-member LLC The partnership A broker or registered nominee The broker or nominee Account with the Department of Agriculture in the name of a public entity (such as a state or local government, school district, or prison) that receives agricultural program payments The public entity Grantor trust filing under the Form 1041 Filing Method or the Optional Form 1099 Filing Method 2 (see Regulation section 1.671-4(b)(2)(i)(B)) The trust 1. List first and circle the name of the person whose number you furnish.If only one person on a joint account has an SSN, that person’s number must be furnished. 2. Circle the minor’s name and furnish the minor’s SSN. 3. You must show your individual name and you may also enter your business or “doing business as” name on the “Business name/disregarded entity” name line.You may use either your SSN or EIN (if you have one), but the IRS encourages you to use your SSN. 4. List first and circle the name of the legal trust, estate, or pension trust.(Do not furnish the TIN of the personal representative or trustee unless the legal entity itself is not designated in the account title.) * Note.Grantor must also provide a Form W-9 to trustee of trust. Note:If no name is circled when more than one name is listed, the number will be considered to be that of the first name listed. Resident Alien Individuals:If you are a resident alien individual and you do not have and are not eligible to get an SSN, your TIN is your IRS individual taxpayer identification number (ITIN).Enter it in the social security number box.If you do not have an ITIN, see How to Obtain a TIN below. How to Obtain a TIN If you don’t have a taxpayer identification number or you don’t know your number, obtain FormSS-5, Application for a Social Security Card, or FormSS-4, Application for Employer Identification Number, at the local office of the Social Security Administration or the Internal Revenue Service (“IRS”) and apply for a number.Resident alien individuals who are not eligible to get an SSN and need an ITIN should obtain Form W-7, Application for IRS Individual Taxpayer Identification Number, from the IRS.You may obtain Form SS-4 and Form W-7 from the IRS’s website at http://www.irs.gov. Payees Exempt from Backup Withholding Payees exempt from backup withholding on all payments include the following: ● An organization exempt from tax under section501(a), any IRA, or a custodial account under section403(b)(7) if the account satisfies the requirements of section401(f)(2). ● The United States or any of its agencies or instrumentalities. ● A state, the District of Columbia, a possession of the United States, or any of their political subdivisions or instrumentalities. ● A foreign government or any of its political subdivisions, agencies, or instrumentalities. ● An international organization or any of its agencies or instrumentalities. Other payees that may be exempt from backup withholding include: ● A corporation. ● A foreign central bank of issue. ● A dealer in securities or commodities required to register in the United States, the District of Columbia or a possession of the United States. ● A futures commission merchant registered with the Commodity Futures Trading Commission. ● A real estate investment trust. ● An entity registered at all times during the tax year under the Investment Company Act of 1940. ● A common trust fund operated by a bank under section584(a). ● A financial institution. ● A middleman known in the investment community as a nominee or custodian. ● A trust exempt from tax under section664 or described in section4947. 2 Payments of dividends and patronage dividends not generally subject to backup withholding include the following: ● Payments to nonresident aliens subject to withholding under section1441. ● Payments to partnerships not engaged in a trade or business in the United States and that have at least one nonresident alien partner. ● Payments of patronage dividends where the amount received is not paid in money. ● Payments made by certain foreign organizations. ● Section404(k) distributions made by an ESOP. Payments of interest not generally subject to backup withholding include the following: ● Payments of interest on obligations issued by individuals. Note: You may be subject to backup withholding if this interest is $600 or more and is paid in the course of the payer’s trade of business and you have not provided your correct taxpayer identification number to the payer. ● Payments described in section6049(b)(5) to nonresident aliens. ● Payments on tax-free covenant bonds under section1451. ● Payments made by certain foreign organizations. ● Mortgage or student loan interest paid to you. Exempt payees described above should file Substitute FormW-9 to avoid possible erroneous backup withholding. FURNISH YOUR TAXPAYER IDENTIFICATION NUMBER, WRITE “EXEMPT” ON THE FACE OF THE FORMIN PARTII, SIGN AND DATE THE FORM, AND RETURN IT TO THE PAYER. IF YOU ARE A NONRESIDENT ALIEN OR A FOREIGN ENTITY NOT SUBJECT TO BACKUP WITHHOLDING, GIVE THE PAYER THE APPROPRIATE COMPLETED IRS FORM W-8. Certain payments, other than interest, dividends and patronage dividends that are not subject to information reporting are also not subject to backup withholding. For details, see the regulations under sections6041, 6041A(a), 6045 and 6050A. Privacy Act Notice. —Section6109 requires most recipients of dividend, interest or other payments to give their correct taxpayer identification numbers to payers who must report the payments to the IRS. The IRS uses the numbers for identification purposes and to help verify the accuracy of tax returns. Payers must be given the numbers whether or not recipients are required to file tax returns. Payers must generally withhold 28% (or such other rate specified by the Internal Revenue Code) of taxable interest, dividend and certain other payments to a payee who does not furnish a taxpayer identification number to a payer. Certain penalties may also apply. Penalties 1.Penalty for Failure to Furnish Taxpayer Identification Number.— If you fail to furnish your correct taxpayer identification number to a payer, you are subject to a penalty of $50 for each such failure unless your failure is due to reasonable cause and not to willful neglect. 2.Civil Penalty for False Information With Respect to Withholding.— If you make a false statement with no reasonable basis which results in no imposition of backup withholding, you are subject to a penalty of $500. 3.Criminal Penalty for Falsifying Information.— Willfully falsifying certifications or affirmations may subject you to criminal penalties including fines and/or imprisonment. 4.Misuse of TINs.— If the payer discloses or uses TINs in violation of federal law, the payer may be subject to civil and criminal penalties. 3 FOR ADDITIONAL INFORMATION CONTACT YOUR TAX ADVISOR OR THE INTERNAL REVENUE SERVICE. 4
